In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-2943
DANIEL O’SULLIVAN,
                                             Petitioner-Appellant,
                                 v.

UNITED STATES CITIZENSHIP and
IMMIGRATION SERVICES,
                                             Respondent-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 04 C 8092—Robert Gettleman, Judge.
                          ____________
       ARGUED JUNE 6, 2006—DECIDED JULY 6, 2006
                    ____________


  Before FLAUM, Chief Judge, and POSNER and KANNE,
Circuit Judges.
  FLAUM, Chief Judge. Daniel O’Sullivan is not a United
States citizen, yet he served honorably in the United States
military during the Vietnam War. Years later, he was
convicted of distributing cocaine, which he concedes is an
“aggravated felony” under the relevant immigration
statutes. The United States denied O’Sullivan’s petition
for naturalization, stating that he must prove good moral
character in order to become a naturalized citizen and that
his aggravated felony conviction prevents him from doing
so. O’Sullivan argues that wartime veterans need not prove
good moral character in order to be naturalized, or, if they
2                                               No. 05-2943

do, are not permanently barred from doing so by law even
if they have been convicted of aggravated felonies. The
district court affirmed the government’s denial of
O’Sullivan’s petition for naturalization. O’Sullivan appeals.
For the following reasons, we affirm.


                     I. Background
  Daniel O’Sullivan was born in Jamaica, but moved to the
United States as a lawful permanent resident when he
was twelve years old. His parents and six siblings were also
lawful permanent residents of this country. He graduated
from high school in Milwaukee, Wisconsin, and enlisted in
the Marine Reserves. Since he enlisted in March 1978, he
qualifies as a veteran who served during a period of mili-
tary hostilities under 8 C.F.R. § 329.2(a)(4), which defines
the Vietnam Conflict as extending to October 15, 1978.
O’Sullivan was discharged honorably and later served our
nation again as a member of the United States Air Force.
He was also honorably discharged from that service. After
completing his military service, O’Sullivan returned to
civilian life in this country. He had children, was consis-
tently employed, and paid taxes.
  In August 2000, O’Sullivan was convicted in the State
of Wisconsin for being a party to the crime of manufac-
ture or delivery of less than five grams of cocaine. He was
sentenced to serve time in Wisconsin state prison. After
serving his sentence, he was immediately transferred to the
custody of the Department of Homeland Security, which
had initiated removal proceedings against him while he was
incarcerated.
  While in removal proceedings, O’Sullivan filed a petition
for naturalization under 8 U.S.C. § 1440, also known as
Immigration and Naturalization Act § 329 (“§ 1440” ). That
law, in conjunction with 8 U.S.C. § 1429, allows non-citizens
who served in the United States military during designated
No. 05-2943                                                  3

times of hostilities against foreign governments to natural-
ize, even while removal proceedings are pending against
them. The government denied O’Sullivan’s naturalization
petition in June 2004. The government stated that it
believed O’Sullivan was unable to show good moral charac-
ter due to his aggravated felony conviction, and therefore he
was ineligible to naturalize.
  O’Sullivan filed a timely appeal of the administrative
decision. In December 2004, United States Citizenship and
Immigration Services (“CIS,” “the government,” or “the
agency”) denied his appeal, again based on its belief that
the relevant statutes, regulations, and case law demanded
that O’Sullivan prove good moral character before he
could become a naturalized citizen, and that his aggravated
felony conviction prevented him from doing so.
  O’Sullivan filed a petition for review of CIS’s decision
in district court, pursuant to 8 U.S.C. § 1421(c). After a full
briefing, the district court affirmed CIS’s denial of the
petition for naturalization, essentially adopting the agency’s
reasoning. O’Sullivan timely appealed to this court.
  While the debate over the naturalization petition has
continued, O’Sullivan’s deportation proceedings have
carried on. The Board of Immigration Appeals affirmed
the immigration judge’s order of removal in September
2005. Thus, O’Sullivan currently has a final order of
removal entered against him.


                      II. Discussion
1.   Chevron deference
  As a threshold issue, we must decide what level of
deference to accord the CIS’s statutory interpretation in
this case. O’Sullivan claims that we must review his claims
of law de novo, because Congress has determined that
federal courts should primarily resolve naturaliza-
4                                               No. 05-2943

tion questions. The statutory support for this position is
found in 8 U.S.C. § 1421(c), which states that an alien
may seek review in a district court if his application for
naturalization is denied, and further states that “[s]uch
review shall be de novo, and the court shall make its own
findings of fact and conclusions of law and shall, at the
request of the petitioner, conduct a hearing de novo on the
application.” This procedure is in stark contrast to the
appeal process for orders of deportation and petitions for
asylum, in which federal courts accord the Attorney General
great deference. See, e.g., 8 U.S.C. § 1252(b)(4). Moreover,
O’Sullivan believes that Congress has delegated no author-
ity to the agency to interpret the naturalization statute. In
8 U.S.C. § 1421(d), O’Sullivan argues, Congress makes clear
that the Attorney General may naturalize only under the
terms set by Congress itself. (“A person may only be
naturalized as a citizen of the United States in the manner
and under the conditions prescribed in this subchapter and
not otherwise.”) Therefore, O’Sullivan believes that Chevron
deference would be inappropriate in this case.
  CIS responds that in Nolan v. Holmes, 334 F.3d 189 (2d
Cir. 2003), and Boatswain v. Gonzales, 414 F.3d 413 (2d Cir.
2005), the Second Circuit determined that CIS’s interpreta-
tion of naturalization regulations is entitled to the high
deference outlined in Chevron U.S.A. v. Natural Resources
Defense Council, 467 U.S. 837 (1984). Further, CIS believes
that the policy reasons that usually support deferring to
agencies apply with equal force in the naturalization
context. Immigration is a complex and narrow field with
numerous policy interests competing for prominence. CIS
argues that a specialized agency is therefore better
equipped to evaluate and weigh the competing policy
interests than a generalized federal court. Batanic v. INS,
12 F.3d 662, 665-66 (7th Cir. 1993) (citing Presley v. Etowah
County Comm’n, 502 U.S. 491, 508 (1992)).
No. 05-2943                                                      5

  Although we disagree with O’Sullivan’s contention that
Congress has delegated no rulemaking authority to CIS,1 we
are persuaded that we should review his naturaliza-
tion claim de novo. Congress specifically calls for de novo
review in naturalization cases, while ordering great defer-
ence in other immigration contexts. We do not find this to
be coincidental. A person who is arguably entitled to be a
United States citizen, with all of the privileges citizenship
entails, is not rightly at the grace of the Attorney General,
as other aliens are often considered to be. Therefore, before
denying citizenship and the rights attendant to it, it would
stand to reason that the district court should review the
Attorney General’s decision as if it were reviewing a citi-
zen’s claim that the government is unfairly denying him his
rights. Section 1421(c) seems to reflect this logic by requir-
ing district courts to make de novo findings of fact and law.
We therefore will review O’Sullivan’s claim de novo.2




1
  Regulations that merely fill gaps in the statute would not
violate 8 U.S.C. § 1421(d), which simply requires that a citizen
be naturalized “in the manner and under the conditions pre-
scribed in this subchapter.”
2
  Our decision today is not in conflict with Nolan v. Holmes, 334
F.3d 189 (2d Cir. 2003). That case arose in a markedly different
procedural context. In that case, the court was not asked to review
the denial of a naturalization petition, but was instead asked to
review a deportation order. Chevron deference is entirely appro-
priate in that procedural context. We do, however, disagree with
Boatswain v. Gonzales, 414 F.3d 413 (2d Cir. 2005),which
extended Chevron deference to direct review of the denial of a
naturalization petition. In Boatswain, the petitioner’s concession
that the statutory interpretation upheld as reasonable in Nolan
was binding in this new procedural context was accepted by the
court. We believe that concession was in error.
6                                                 No. 05-2943

2.   Does § 1440 entirely excuse qualifying aliens from the
     good moral character requirement?
  The primary question in this case is whether § 1440
excuses aliens who served honorably in the U.S. military in
times of war from making a showing of good character when
applying to become naturalized citizens. Most of the
confusion stems from the good character requirement’s
placement in the naturalization statute. That statute
provides, under the subsection entitled “residence”:
     No person . . . shall be naturalized unless such appli-
     cant, (1) immediately preceding the date of filing his
     application for naturalization has resided continuously,
     after being lawfully admitted for permanent residence,
     within the United States for at least five years and
     during the five years immediately preceding the date of
     filing his application has been physically present
     therein for periods totaling at least half of that time,
     and who has resided within the state or within the
     district of the Service in the United States in which the
     applicant filed the application for at least three months,
     (2) has resided continuously in the United States from
     the date of the application up to the time of admission
     to citizenship, and (3) during all the periods re-
     ferred to in this subsection has been and still is a
     person of good moral character, attached to the
     principles of the Constitution of the United States, and
     well disposed to the good order and happiness of the
     United States.
8 U.S.C. § 1427(a) (emphasis added).
  Section 1440(b) relaxes these requirements for aliens who
have honorably served in the U.S. Military in times of war.
That section provides:
     A person filing an application under . . . this section
     shall comply in all other respects with the re-
     quirements of this subchapter, except that—
No. 05-2943                                                7

        (1) he may be naturalized regardless of age, and
        notwithstanding the provisions of section 1429 of
        this title as they relate to deportability . . .
        (2) no period of residence or specified period
        of physical presence within the United States
        or any State or district of the Service in the United
        States shall be required; . . .
8 U.S.C. § 1440(b)(1)-(2) (emphasis added).
  O’Sullivan argues that since wartime veterans are
exempted from the residence requirements of naturaliza-
tion, they are necessarily exempted from the good moral
character requirement, which is located in the residency
subsection and not elsewhere in the statute. He argues that
the good moral character requirement in § 1427(a)(3) is
“explicitly predicated” on “the period for which good moral
character is required to be shown.” He emphasizes the
language “during all periods referred to in the subsection,”
which immediately precedes the requirement that an
applicant was and still is a person of good moral character.
8 U.S.C. 1427(a)(3). Because this “period” is waived for
veterans by § 1440, veterans need not show good moral
character during that “period,” O’Sullivan believes. He
hypothesizes that Congress determined that good moral
character is “inherent” in a veteran’s honorable service to
the United States in a time of war. Essentially, the argu-
ment is that good moral character is a subset of the resi-
dency requirement—a requirement that has been waived
for wartime veterans.
  O’Sullivan attempts to bolster his argument by pointing
to the statute that governs alien peacetime veterans who
wish to naturalize. That statute provides that an alien
who served honorably in the United States military for a
period or periods aggregating one year:
    (a) . . . may be naturalized without having resided,
    continuously immediately preceding the date of filing
8                                                No. 05-2943

    such person’s application, in the United States for at
    least five years, and in the state or district of the
    Service in the United States in which the application
    for naturalization is filed for at least three months, and
    without having been physically present in the United
    States for any specific period, if such application is
    filed while the applicant is still in service or
    within six months after the termination of such
    service.
    ...
    (c) Periods when not in service
    In the case such applicant’s service was not continuous,
    the applicant’s residence in the United States . . . [and]
    good moral character . . . during any period within five
    years immediately preceding the date of filing such
    application between the periods of applicant’s service in
    the Armed Forces, shall be alleged in the application .
    . . and proved at any hearing thereon. Such allegation
    and proof shall also be made as to any period between
    the termination of applicant’s service and the filing of
    the application for naturalization.
    ...
    (e) Moral character
    . . . [G]ood moral character during [honorable peace-
    time service in the military] shall be proved by
    duly authenticated copies of the records of the executive
    departments having custody of the records of such
    service, and such authenticated copies of records shall
    be accepted in lieu of compliance with provisions of
    section 1427(a) of this title.
8 U.S.C. § 1439(a), (c), & (e) (emphasis added).
 O’Sullivan urges us to find that the express mention of a
moral character requirement for peacetime veterans shows
No. 05-2943                                                  9

that Congress would have expressly required wartime
veterans to prove good moral character, if that was Con-
gress’s will. Omission of the moral character requirement
from § 1440, O’Sullivan maintains, must consequentially be
read as intentional.
  CIS replies that O’Sullivan’s statutory interpretation
is “hopelessly strained.” CIS believes that it is clear that
Congress intended for alien wartime veterans to be able to
naturalize without first living in this country for five
years and without being a lawful permanent resident before
applying for naturalization. CIS points out that other than
those requirements, an alien must “comply in all other
respects with the requirements of this subchapter[.]” 8
U.S.C. § 1440(b). As to legislative intent, CIS writes, “It is
difficult to believe that Congress would explicitly waive
non-controversial requirements like the five-year residency
requirement, but fail to even mention [that it intended to
allow aggravated felons to naturalize] in any terms and
understand that courts would simply read that exception
into the statute.”
  Although this is an issue of first impression for this court,
some of our sister circuits have considered similar cases.
The Second Circuit, using Chevron deference, found that the
agency’s determination that § 1440 veterans still needed to
show good moral character before naturalizing was reason-
able. Nolan, 334 F.3d at 198 (“Notwithstanding Congress’s
desire to reward aliens who have served the United States
in its Armed Forces, it hardly seems unreasonable for the
INS to have inferred that Congress would not have intended
to single out persons trained and/or experienced in physical
confrontations for elimination of the requirement of good
moral character.”).
  The Ninth Circuit also reviewed a similar issue in
Santamaria-Ames v. INS, 104 F.3d 1127, 1130 (9th Cir.
1996). The Ninth Circuit found that § 1440 did, indeed,
10                                               No. 05-2943

require aliens who had served in wartime to prove good
moral character before becoming naturalized citizens.
Although he was a wartime veteran, the petitioner in that
case had an extensive criminal record. He was denied
naturalization under § 1440 because he had not shown good
moral character. The petitioner did not claim, as O’Sullivan
does, that the good moral character requirement is waived
for wartime veterans. Instead, he claimed that the court
could only consider his actions during the year prior to his
naturalization application when determining whether he
possessed good moral character. The Ninth Circuit held,
“[T]he plain meaning of [§1440] . . . indicate[s] that conduct
prior to the one-year regulatory period may be examined.
Because servicemen and servicewomen are not exempt from
section 1427’s good moral character requirements, 8 U.S.C.
§ 1427(e) applies to determinations of good moral character
under section 1440.” Santamaria-Ames, 104 F.3d at 1130.
  Most recently, the Fifth Circuit addressed the inter-
play between § 1440 and § 1427’s good moral character
requirement in Lopez v. Henley, 416 F.3d 455 (5th Cir.
2005). That case, like the Second Circuit’s case in Nolan,
arose as an appeal of an order of deportation, not as a
petition for review of the denial of a naturalization petition.
Consequently, the court appropriately deferred to the CIS’s
interpretation of the statute, finding it reasonable. The
Fifth Circuit’s analysis was parallel to the analysis found in
Nolan.
  Like our sister circuits, we find that § 1440 does not
excuse alien wartime veterans from showing good moral
character before naturalizing. Unlike O’Sullivan, we do
not interpret the good moral character requirement as a
subset of the residency requirement. The good moral
character requirement does not disappear for an alien
who no longer needs to reside in this country before natu-
ralizing merely because it is found in a subsection with the
heading “residence.” Indeed, even if the requirement must
No. 05-2943                                                 11

only be interpreted in light of the language in § 1427(a), the
statute requires good moral character to be shown “during
all periods mentioned in the subsection,” not “during the
period of time an alien is required to have lived in the
United States before naturalizing.” 8 U.S.C. § 1427(a)(3).
The five year time frame is still mentioned in the subsec-
tion, even if that time frame does not apply to a specific
alien. Aside from that nuance, the statute is clear that in
order to naturalize, an alien must show that he still is of
good moral character. Id. This is not tied to a residency
period.
  Section 1427(e) also lends support to the notion that
Congress viewed the good moral character requirement as
distinct from the residency requirement. In that section, the
statute reads, “In determining whether the applicant has
sustained the burden of establishing good moral character
and the other qualifications for citizenship specified in
subsection (a) of this section, the Attorney General shall not
be limited to the applicant’s conduct during the five years
preceding the filing of the application[.]” 8 U.S.C. § 1427(e).
It is noteworthy that Congress separated “good moral
character” from “the other qualifications for citizenship
specified in subsection (a) [i.e., the residency
requirements].” This indicates that the legislature viewed
the two requirements as distinct.
   O’Sullivan’s arguments regarding 8 U.S.C. §1439, which
sets out the naturalization requirements for peacetime
veterans, fail to persuade us that the foregoing analysis
is incorrect. Although § 1439 explicitly discusses good moral
character, it does so only in contexts that are relevant only
to peacetime veterans. Unlike wartime veterans, peacetime
veterans must serve in the military for one full year and
apply within six months of discharge, or while still serving
in the armed forces. Therefore, the military has records of
the recent activity of these aliens. Wartime veterans, on the
other hand, can apply for naturalization years after their
12                                                No. 05-2943

tour of duty is completed. It is therefore entirely logical that
Congress would consider military records much more
relevant to the current good moral character of a peacetime
veteran than a wartime veteran. Therefore, Congress has
allowed aliens to show good moral character during their
recent service through military records. Congress mentions
good moral character in § 1439 in the context of this
shortcut. It is also logical for Congress to specify that good
moral character for all periods when an alien was not in
service must be alleged in the naturalization application,
and that the military records shortcut cannot be used to
prove good moral character for any periods between military
service.
  These concerns were not present for wartime veterans.
Their military service can be much shorter and further
in time from the date the alien files for naturalization;
therefore military records could be significantly less helpful
in determining their current moral character. It stands to
reason, then, that Congress would not set hard-and-fast
rules on the use of military records as a means for wartime
aliens to prove good moral character.
  We therefore hold that the 8 U.S.C. §§ 1427 and 1440
require wartime veterans to show that they possess good
moral character before they may become naturalized
citizens of the United States.


3.   Does § 1440 excuse qualifying aliens who were convicted
     of aggravated felonies from the permanent bar to good
     moral character found in 8 U.S.C. § 1101(f)(8)?
  O’Sullivan argues that even if § 1440 does not excuse
wartime veterans from showing good moral character, it
at least excuses them from the aggravated felony bar in
8 U.S.C. § 1101(f)(8). That subsection specifies, “No person
shall be regarded as, or found to be, a person of good moral
character who, during the period for which good moral
No. 05-2943                                                 13

character is required to be established, is, or was . . . one
who at any time has been convicted of an aggravated felony
(as defined in subsection (a)(43) of this section).” 8 U.S.C.
§ 1101(f)(8).
   O’Sullivan concedes that his conviction qualifies as an
aggravated felony under the definition in 8 U.S.C.
§ 1101(a)(43). He argues, however, that § 1101(f)(8)’s
statutory bar to a good moral character finding does not
apply to him. Again, his argument is based on the language,
“during the period for which good moral character is
required to be established.” He argues that no period
is specified for wartime veterans, and therefore the bar does
not apply to him. Assuming that the statute requires some
sort of moral character showing, he argues, he should only
be required to show that he “is,” at the time of the applica-
tion, a person of good moral character. He therefore re-
quests that the proceedings be remanded to the district
court, with instructions to conduct a hearing on O’Sullivan’s
current moral character, notwithstanding his prior criminal
activity.
   CIS replies that its own regulation, 8 C.F.R. § 329.2,
requires wartime veterans to show good moral character for
a period of one year prior to filing a naturalization petition.
During that year, O’Sullivan was a “person who at any
time” had been convicted of an aggravated felony under 8
U.S.C. § 1101(f)(8). Therefore, the agency argues, O’Sullivan
is clearly barred from ever making a showing that he meets
the good moral character requirement of naturalization.
  O’Sullivan believes that 8 C.F.R. § 329.2 is beyond the
agency’s statutory authority and is therefore invalid. He
claims that the agency is attempting to “create a good moral
character period out of whole cloth.” We do not share his
view. The one year time frame in the CIS regulation fills a
statutory gap in a perfectly logical manner. Since peacetime
veterans are required to show good moral character for one
14                                                No. 05-2943

year, and the period for which a wartime veteran must
show good moral character remains unspecified, it is quite
reasonable to extend the one year period to wartime
veterans as well. This regulation is consistent with the
statute, and is necessary to allow the agency to administer
Congress’s naturalization scheme. Agency officials must
know which period is relevant for their good moral charac-
ter analysis, and applicants must know for what period they
carry the burden of proving good moral character. We
therefore find the regulation to be a valid exercise of
delegated power.
  We are also persuaded that the aggravated felony bar of 8
U.S.C. § 1101(f)(8) applies to wartime veterans by the
Second Circuit’s logic in Boatswain v. Gonzales, 414 F.3d
413 (2d Cir. 2005). That court wrote:
     Section 1101(f) comes at the outset of chapter twelve
     and establishes an important restriction on the defini-
     tion of “good moral character,” as the term is used
     throughout the chapter. Section 1101(f) does not say
     that we are to apply it to some parts of chapter twelve
     but not others, although such a limitation, had it been
     intended, would surely have warranted express pro-
     nouncement and could have been easily included. Taken
     in context, there is no reason to believe that § 1101(f)’s
     reference to “the period for which good moral character
     is required to be established,” is anything more than an
     acknowledgment that the various provisions of chapter
     twelve attach different chronological conditions to the
     good moral character requirement contained in each.
     Thus, even accepting Boatswain’s argument that § 1440
     requires an applicant to demonstrate good moral
     character only at the moment of application . . . the
     corresponding “period,” by any natural reading of the
     statute, would be that particular moment in time.
Boatswain, 414 F.3d at 418.
No. 05-2943                                                15

  The Ninth Circuit reached a similar conclusion in
Castiglia v. INS, 108 F.3d 1101 (9th Cir. 1997). In that case,
the court called an argument almost identical to
O’Sullivan’s “nonsense.” Castiglia, 108 F.3d at 1103. It read
the statute’s reference to being convicted “at any time” of an
aggravated felony to mean “at any time at all.” Id. Because
the statute begins with the constrained time period “during
the time period for which good moral character is required
to be established,” and only later adds “at any time,” the
court believed that the phrase “at any time” was meant to
expand the significance of an aggravated felony conviction,
even one entered outside of the general good moral charac-
ter time frame. Id.
  Castiglia is much more relevant to the current issue than
its predecessor, upon which O’Sullivan relies, Santamaria-
Ames v. INS, 104 F.3d 1127 (9th Cir. 1996). While it is true
that the court in that case remanded the proceedings to the
district court to determine if the applicant was currently a
person of good moral character, the aggravated felony bar
in § 1101(f)(8) was not at issue in that case. Castiglia, 108
F.3d at 1102 (“Castiglia confronts a statute not raised in
Santamaria-Ames: 8 U.S.C. § 1101(f)(8).”).
  We, like the other courts that have reviewed this issue,
conclude that the aggravated felony bar in 8 U.S.C.
§ 1101(f)(8) applies to wartime veterans applying to be
naturalized citizens under § 1440.


                     III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
denial of O’Sullivan’s petition for naturalization.
16                                       No. 05-2943

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—7-6-06